Teippe, Judge.
The note was executed in August, 1863, payable the ensuing December. It was therein expressed to be given for the cotton in the gin-house of the payee, and his then growing crop. The payee was dead, and the suit was in the name of plaintiff, as bearer. Defendant pleaded the Scaling Ordinance of 1865. There was no evidence at the trial showing what the cotton was worth, or that the note was to be paid in Confederate money. The jury scaled the note from $1,000 00 to $133 33, and gave a verdict for the latter amount. It was urged that the date of the note was sufficient evidence to show the currency in which it was to be paid. We are not prepared so to hold, at least under the facts as they exist in this case. There was better evidence of that fact, if it were true, than the presumption funiished by the date of the note, if, indeed, such a presumption could spring from the date. The defendant knew the truth of the matter. He was a competent witness, notwithstanding the death of the payee: Horne et al. vs. Young et al., 40 Georgia, 193. The Act of December 18th, 1866, touching the competency of parties as witnesses in such cases, was passed three days after the General Evidence Act. Section 3707, Revised Code, declares “the best evidence which exists of the fact sought to be proved must be produced, unless its absence is satisfactorily accounted for.”
We think it best that a new trial should be had, and that the maker be required to testify to what he claims he has presumptively proven. We do not hold that the presumption did exist, nor do we pass either way upon that point. We simply mean that whether or not there was such a presumption, it was not sufficient in this case.
Judgment reversed.